Citation Nr: 1442719	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for loss of use of the creative organ as secondary to service-connected diabetes mellitus, coronary artery disease, and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
REMAND

The Veteran had active military service from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2014.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board acknowledges that the Veteran contends that he has loss of use of the creative organ that has been caused or aggravated by his service-connected diabetes mellitus, PTSD, or coronary artery disease.  In particular, the Veteran has contended that he believes the medicine he has been prescribed for his multiple service-connected disabilities has caused or aggravated his erectile dysfunction.  Thus, the Veteran contends, service connection for loss of use of the creative organ is warranted on a secondary basis.

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.

The Board further notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Here, the Veteran has stated that he believes his loss of use of the creative organ has been caused or aggravated by medication he has been prescribed to treat his service-connected PTSD, diabetes mellitus, and coronary artery disease.  The Board notes that the Veteran underwent VA examination in May 2009, with an addendum opinion added in May 2010.  Report of the May 2009 VA medical examination reflects that the examiner diagnosed the Veteran with erectile dysfunction and acknowledged the diagnoses of PTSD, diabetes mellitus, and hypertension, as well as the multiple medications the Veteran had been prescribed to treat those disorders.  By way of opinion, the examiner noted that the Veteran had multiple risk factors for erectile dysfunction, including PTSD, diabetes, "long-standing hypertension," certain medication use, history of tobacco and alcohol use, and his advancing age.  The examiner concluded that "[e]xtrapolating all these risk factors makes [erectile dysfunction] less likely as not caused by or a result of diabetes mellitus."  However, the examiner did not discuss whether the diagnosed erectile dysfunction was at least as likely as not related to his service-connected PTSD or coronary artery disease.  To rectify this omission, the RO obtained an addendum opinion from the May 2009 VA examiner.  In that opinion, dated in May 2010, the examiner acknowledged that the Veteran was service connected for both diabetes mellitus and PTSD but otherwise rendered the same opinion.  In so finding, the examiner pointed to the Veteran's long-standing diagnosis of hypertension and use of metropolol, "which is notorious for causing erectile dysfunction."  

However, neither the May 2009 VA examination report nor the May 2010 addendum opinion provides a clear and comprehensive discussion as to whether it is at least as likely as not that the Veteran's currently diagnosed erectile dysfunction has been caused or worsened by his service-connected diabetes mellitus, PTSD, or coronary artery disease, including the medications he has been prescribed to treat those disabilities.  In particular, the Board finds it impossible to determine, given the discussion of the multiple risk factors identified by the VA examiner, whether it is at least as likely as not that, taken in combination, the Veteran's service-connected disorders and the medications prescribed to treat them have caused or aggravated his erectile dysfunction.  In that connection, the Board also looks to the Veteran's statements made on multiple occasions, including at his February 2014 hearing before the undersigned Veterans Law Judge, that his erectile dysfunction began shortly after he began taking medication prescribed to treat his PTSD.  The Veteran has also submitted documentation illustrating that sexual problems are known side effects of several of the drugs he has been prescribed.

In this case, as described above, no VA examiner has provided a well-reasoned opinion as to whether the Veteran's loss of use of the creative organ has been caused or chronically worsened, or aggravated, by his service-connected PTSD, diabetes mellitus, and/or coronary artery disease, including the medications prescribed to treat those disorders.  Thus, VA examinations obtained to date are inadequate, and additional VA medical opinion is required to address these contentions.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, a remand is required.

In view of the foregoing, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file, including his complete service treatment records, to the examiner who provided the May 2009 VA examination and May 2010 VA opinion concerning the Veteran's claimed loss of use of the creative organ.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's review must include the Veteran's statements that he first began experiencing problems with erectile dysfunction shortly after being prescribed medications to treat his service-connected PTSD, coronary artery disease, and diabetes mellitus.

The examiner must provide further discussion and opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's current loss of use of the creative organ was caused or has been chronically worsened by his service-connected PTSD, diabetes mellitus, or coronary artery disease.  The examiner must provide a clear, well-reasoned opinion as to whether it is at least as likely as not that, taken in combination, the Veteran's service-connected PTSD, diabetes mellitus, and coronary artery disease-along with the medications prescribed to treat those disorders-have caused or aggravated his erectile dysfunction.  He must specifically address the Veteran's contentions that his erectile dysfunction began shortly after he began taking medication for PTSD, diabetes mellitus, and coronary artery disease, as well as the information submitted by the Veteran concerning known sexual side effects of his prescribed medications, in the context of any negative opinion.  

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  The examiner should provide the opinions requested above.)  

2.  After the requested information is provided, the examiner's report must be reviewed to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, it must be returned to the examiner.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

